UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-11595 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ý Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 23, 2013 Common Stock, par value $0.20 1 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2013 and 2012 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2013 and 2012 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 Condensed Consolidated Statement of Equity for the Nine Months Ended September 30, 2013 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. Condensed Consolidated Balance Sheets (in thousands) (unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Trade receivables, net Other receivables Inventories Prepaid expenses and other Deferred income tax assets Total current assets Property and equipment, net Investments Goodwill Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued product warranty Customer deposits Accrued payroll and related liabilities Accrued loss reserves Other current liabilities Total current liabilities Deferred income tax liabilities Other long-term liabilities Total liabilities Shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 Astec Industries, Inc. Condensed Consolidated Statements of Income (in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Selling, general, administrative and engineering expenses Income from operations Interest expense Other income, net of expenses Income from continuing operations before income taxes Income taxes on continuing operations Net income from continuing operations Income from discontinued operations, net of tax - - Net income Net income attributable to non-controlling interest 13 48 Net income attributable to controlling interest $ Earnings per common share Net income attributable to controlling interest from continuing operations: Basic $ Diluted $ Income from discontinued operations, net of tax: Basic $
